 DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 268L & BF, Inc. and Charles Murnahan.  Case 9ŒCAŒ35052 February 8, 2001 DECISION AND ORDER BY MEMBERS LIEBMAN, HURTGEN, AND WALSH On July 2, 1998, Administrative Law Judge George Carson II issued the attached decision.  The General Counsel filed exceptions and a supporting brief, and the Respondent filed an answering brief.  The National Labor Relations Board has delegated its authority in this proceeding to a three-member panel. The Board has considered the decision and the record in light of the exceptions and briefs and has decided to affirm the judge™s rulings, findings, and conclusions and to adopt the recommended Order. ORDER The recommended Order of the administrative law judge is adopted and the complaint is dismissed.  Theresa Donnelly, Esq., for the General Counsel. Charles M. Roesch and Darryl M. Kates, Esqs., for the Re-spondent. DECISION STATEMENT OF THE CASE GEORGE CARSON II, Administrative Law Judge. This case was tried in Ironton, Ohio, on April 29 and 30 and May 1, 1998. The charge was filed on June 24, 1997,1 and the com-plaint issued on November 14. The complaint alleges that Re-spondent violated Section 8(a)(1) of the National Labor Rela-tions Act by discharging seven employees because they en-gaged in protected concerted activity. Respondent™s timely answer denies any violation of the Act. On the entire record, including my observation of the de-meanor of the witnesses, and after considering the briefs filed by the General Counsel and Respondent, I make the following FINDINGS OF FACT I. JURISDICTION The Respondent, L & BF, Inc., a corporation, provides main-tenance and construction services valued in excess of $50,000 to Dow Chemical at Hanging Rock, Ohio. Dow Chemical an-nually sells and ships products valued in excess of $50,000 directly to points located outside the State of Ohio. The Re-spondent admits, and I conclude and find, that it is an employer engaged in commerce within the meaning of Section 2(2), (6), and (7) of the Act.                                                            1 All dates are 1997 unless otherwise indicated. II. ALLEGED UNFAIR LABOR PRACTICES A. Background Lawrence Fields has provided maintenance and construction services to Dow Chemical for over a decade. Prior to 1996, those services were provided by Fields Excavating. In 1996, Lawrence Fields and his wife Brenda established L & BF, Inc., the Respondent, and since then the Respondent has provided the same services that Fields Excavating had provided. Fields is semiretired. Respondent™s employees at the Dow facility are supervised by Gary Sherman. Dow™s Hanging Rock facility consists of three plants that, respectively, produce Styrofoam, Ethafoam, and Styron. Dow™s production processes use chemicals, some of which are hazard-ous. Acrylonitrile, referred to as AN, is toxic and classified as a cancer hazard by OSHA. Dow employees whose job duties involve regularly working around hazardous chemicals receive extensive annual physical examinations. L & BF employees, except for the employee who lubricated machinery at all three plants, perform no regular job duties in which they risk exposure to any hazardous chemicals. On occa-sion, L & BF employees are assigned to perform the final cleanup after a chemical spill. On these occasions, the initial cleanup is performed by Dow employees who neutralize the chemical and monitor the air to assure that it is within accept-able standards. Before any work begins, a safe work permit must be issued. The permit designates what safety equipment, such as respirators, must be worn. Typically, as in February when L & BF employees were assigned the task of digging up soil upon which ethylbenzine had spilled, no safety equipment is required. Respondent™s employees are also assigned to perform main-tenance work during periods in which Dow shuts down a plant for major maintenance. This occurs about once a year. During a shutdown, Respondent™s employees will, among other tasks, remove pipes that are to be replaced and remove, and then re-place, safety relief valves after they have been tested to assure that they are working properly. Prior to Respondent™s employ-ees performing any such work, Dow employees flush the pipes and check the air to discern the presence of any dangerous chemicals. No employee is permitted to begin work until a safe work permit is issued. When working in certain areas, even after air monitoring reflects that detectable fumes are at an acceptable level, all persons present are required to wear a chemical respirator to assure that there is no accidental expo-sure to a known hazardous chemical. If, after Dow employees have prepared an area for entry by L & BF employees, a prob-lem develops, the L & BF employees are immediately removed from the area. This occurred in the early 1990™s when Respon-dent™s employees detected fumes while removing a safety relief valve and in 1996, when Ed Carmon was sprayed when loosen-ing bolts on a safety relief valve. As soon as Dow personnel were notified, Respondent™s employees were removed. There is no evidence establishing the chemicals involved in either of these incidents, and the employees involved continued to per-form their assigned duties after the incidents. There is no evi-dence that any employee of L & BF has ever been exposed to AN. 333 NLRB No. 36  L & BF, INC. 269Respondent™s contract with Dow provides that Respondent ﬁmust require each of its employees to comply with the rules, terms, and conditions of the safety and security manuals and proceduresﬂ specified by Dow. Included among those rules is standard 102 relating to respiratory protection which requires that employees wear respirators ﬁwhere potential exposure to respiratory hazards cannot be removed.ﬂ Both the standard and a regulation of the Occupational Safety and Health Administra-tion, codified as 29 CFR 1910.134 and set out in Respondent™s contract with Dow, require employee medical evaluations and fit testing. The medical evaluation consists of a breathing ca-pacity test and check of blood pressure and heart rate to assure that the employee may safely wear a respirator. The fit testing assures that the employee knows how to wear and operate the respirator, and that the respirator has no leaks. The record is unclear regarding the extent of compliance with the foregoing requirements prior to 1995. Respondent required all of its employees to be tested and fit in 1995. In 1995, no one asserted that the respirators for which the employ-ees had been tested and fitted provided insufficient protection for the work they were performing. The card issued when an employee is certified to wear a respirator reflects that it is valid for 1 year. In April, Dow requested that Respondent submit a bid for performing work involving AN. Respondent did so on May 12. In its bid, Respondent noted the increased medical cost for compliance with the acrylonitrile health surveillance program, a program suggested by Dow if Respondent™s employees were going to perform work involving AN. In August or September, Dow advised the Respondent that its bid had not been accepted. B. Facts 1. The Events of April The only employee of Respondent who regularly worked in the vicinity of chemicals was Tim Wissman, who oiled and greased machinery at all three plants. The only area in which he was required to wear a respirator was the D-16 area of the Sty-ron plant in which a tank containing acrylonitrile was located. Wissman™s job duties did not involve contact with AN but did place him in the vicinity of this tank once every 2 weeks. There is no evidence that Wissman was ever exposed to AN. He was tested and fit for a respirator in 1993 and 1995. In late April, Wissman ceased performing the lubrication function in the D-16 area, and, therefore, had no need for a respirator. Although this change in Wissman™s job duties is uncontradicted, the testimony regarding what was communi-cated to employees when this occurred in late April is contra-dictory. Wissman testified that foreman Gary Sherman told him that Respondent™s employees were not to wear respirators. Al-though Wissman thereafter referred to Respondent ﬁtakingﬂ the respirators, he acknowledged that this did not occur. He stated that he turned in his respirator, but there is no evidence that any other employee did so. Employee Scott Neal testified that Sherman told the employees that they were not to perform any more jobs that required using a respirator. Tom Woods, Dow™s construction representative, denied making any statement re-garding taking away the respirators of L & BF employees. When asked if he ever indicated that L & BF employees would not be doing work requiring respirators, Woods testified, ﬁAfter this thing about the AN, Mr. [Ralph] Pons, who is my boss, decided they [L & BF employees] wouldn™t do any . . . AN type [work], be around it or anything.ﬂ Woods was not asked to elaborate upon this answer. Thus, the record does not establish to what he was referring when he mentioned ﬁthis thing about the AN.ﬂ In view of the change in Wissman™s job duties, it would appear that Pons learned that L & BF employees were regularly performing lubrication work that involved potential exposure to AN and directed that this cease. Whatever the circumstances surrounding the decision, I credit Woods™ testimony and find that Pons directed that any potential contact with AN in the course of the normal job duties of L & BF employees cease. Woods was not asked how he communicated the directive from Pons to foreman Gary Sherman. Sherman, when informing the employees whatever Woods had told him, did not specify that employees were not to perform any job duties in which there was potential exposure to AN. Rather, as Neal testified, Sherman made a broader state-ment. He told the employees that they were not to perform any jobs that required using a respirator. There is no probative evi-dence that Respondent took away the employees™ respirators. I do not credit the testimony of employees Charles Murnahan and Mack Boles that Sherman stated that Dow was taking the respirators away. I find that their testimony reflects Wissman™s references to ﬁtaking,ﬂ not a statemant by Sherman. Sherman did not deny stating that L & BF employees were not to per-form jobs that required wearing a respirator. In the course of a discussion after Sherman spoke with the employees, Wissman testified that Sherman told him that he did not have the ﬁright physical,ﬂ but Sherman denies making such a comment. Even if the comment were made, the record does not establish whether Sherman was referring to a need for more thorough physicals or the fact that Wissman needed a current breathing capacity evaluation since his respirator certification had expired in 1996. Regardless of any comment that Sherman may have made, Wissman was aware that Dow employees whose job duties involved potential exposure to chemicals re-ceived more extensive physical examinations than the breathing capacity, blood pressure, and heart rate check that L & BF em-ployees received when being certified to wear a respirator. Ed Carmon testified to having conversations with Sherman and Dow employees regarding the different examinations that Dow employees received. He had these conversations over a period of years, from 1993 until 1997. At some point, Carmon questioned Ralph Pons, Woods™ superior, regarding his under-standing that some Dow employees received more extensive physicals and training than L & BF employees. Pons assured Carmon that L & BF employees had the proper physicals and training for the work they were doing. Prior to May 27 no L & BF employees had demanded more extensive physical examinations or training regarding handling chemicals, nor had any L & BF employees refused to take respirator testing. 2. The events of May During the week of May 18 construction representative Woods requested that Sherman assure that all L & BF employ-ees had current respirator certification cards so that they could     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 270work during a shutdown scheduled for the end of the summer. 
All of the employees™ certifications had expired in 1996. 
Sherman announced this on Friday, May 23, stating that any 
employee who did not want to be 
respirator certified would be laid off. 
On the morning of Tuesday, May 27, following the Memo-
rial Day holiday, the employees returned to work. Sherman 
stated that he had four appointments for employees to take the 
breathing test that was a prerequisite to being fitted for a respi-
rator. Contrary to the statement he had made on Friday, 
Sherman stated there would be no layoffs, that everyone needed 
to be tested and fitted; any
one who refused would be termi-
nated. The employees questioned whether the physical exami-
nation was the same as they had 
taken in the past, and Sherman 
replied that it was. The empl
oyees then began arguing with 
Sherman, with Carmon stating th
at the physical the employees 
had taken in 1995 was not the 
right one. Wissman referred to 
Sherman™s ﬁtakingﬂ his respirator
, stating that it was because 
the employees did not have the proper physicals to be wearing 

respirators in the chemicals. Sherman, who was completely 
surprised by this outburst, left
 the meeting and called Fields. 
Thereafter, he advised the employ
ees that if they were unwill-
ing to be tested, they should speak with Fields. 
Following the meeting with Sherman, the employees spoke 
together. Although they did not work with chemicals, the em-
ployees did risk potential expos
ure to chemicals during a shut-
down. The hazards of exposure had been explained to them in 
Respondent™s monthly safety m
eetings, and several employees 
were aware that AN had been identified as a cancer hazard. The 

lack of clarity and explanation in Sherman™s April announce-
ment of no work requiring respir
ators caused several employees 
to conclude that his May directive that they be respirator certi-
fied was inconsistent and contra
dictory. Seven of Respondent™s 
10 employees decided that they would not take the respirator 
testing and thereby be qualified to work during the shutdown, 
unless Respondent agreed to pr
ovide them with additional 
physical examinations and training, the same physical examina-
tion and monitoring and training
 as Dow provided for its em-
ployees whose regular job duties 
involved potential exposure to 
hazardous chemicals. 
On the afternoon of May 27, the seven employees, Tim 
Wissman, Ed Carmon, Charles Murnahan, Scott Neal, Mack 
Boles, Roy Payton, and Jerrod R
obinson met with Fields in the 
parking lot at his office, which 
is located at his home. Fields 
said he did not understand what the problem was, and Mur-
nahan stated that the employees 
did not feel safe getting in the chemicals. Fields responded that 
they were just going back for 
the same physical as before, to be fitted for what he understood 
to be dust respirators. The employees pointed out that the respi-
rators were also chemical respirators, and Fields noted that was 
even better protection. Wissman referred to what he considered 
to be Sherman™s contradictory be
havior in ﬁtakingﬂ his respira-tor and telling him that they di
d not have the ﬁrightﬂ physical. 
Fields responded that he did no
t see why the employees were 
upset with being asked to be tested, because ﬁwe haven™t put 
you in anything yet.ﬂ The shutdown was scheduled for August 
or September. Carmon told Fiel
ds that the employees would 
wear the respirators if they got ﬁproper physicals and proper 
training.ﬂ Fields told the employ
ees to take the next day off, 
that he would go 
talk with Dow. 
Fields went to the Dow facility on the following morning. 
Prior to this, he had reviewed Respondent™s contract with Dow 
which provides that Respondent ﬁmust require each of its em-
ployees to comply withﬂ Dow™s safety rules. Wissman, despite 
Fields™ direction to take the day off, had begun his lubrication 
rounds. He was paged and report
ed to Respondent™s office 
where he met with Fields and 
Sherman. Fields showed Wiss-man the contract, pointing out th
e section that required employ-
ees to be respirator fit. Wissman responded that he did not have 
any problem with taking the respir
ator test ﬁas long as we got 
the same physical . . . and the training to be in the chemicals 

that the Dow people had.ﬂ Wissman questioned whether any 
work would involve AN. Fields initially responded affirma-
tively, and then modified his re
sponse, stating that it had not 
been determined. Fields explai
ned that the employees were 
going for the respirator test they had before, that this had noth-
ing to do with AN. Wissman stated 
that if he was being sent for 
the same physical that he had be
fore, that Fields was firing him. Fields stated that if Wissman 
took the fit test and respirator 
exam he could continue to work
. Wissman stated that he would 
not take the test. Fields stated
 that Respondent could no longer 
use him. Mack Boles and Roy Payton, both of whom worked in the 
tow motor shop where they repaired Dow equipment, also re-

ported to work. After Wissman was terminated, Fields went to 
the tow motor shop. He asked Boles and Payton why they were 
there, and they responded that they had contacted the Dow 
employee who oversaw their work, and he told them to come 
in. Fields stated that was fine. He then asked if they were will-
ing to take the respirator fitness test, and they said no. Fields 
then showed them the contract, 
and Payton made a copy of it. 
Fields explained that Respondent could not abide by the con-
tract if they did not take the 
test. Payton and Boles expressed 
their concern about potential exposure to chemicals, and Fields 
noted they would ﬁbe working in a safe environment as Dow 
has provided for you.ﬂ In the course of the conversation, it was 
noted that both employees had worked during shutdowns in the 
past. In response to a question regarding working in AN, Fields 
replied that it was ﬁmore than lik
ely,ﬂ but that it had not been 
determined. Payton asked if th
e employees were going to re-
ceive additional training, and Fields showed him the contract, 

stating that it said nothing about additional training. Boles 
asked whether the employees would receive a raise, and Fields 
responded, ﬁNo.ﬂ Both Boles and Payton refused to take the 
respirator fitness test. They asked if they were fired; Fields told 
them no, they were firing th
emselves. Boles and Payton re-
sponded that they were not firing 
themselves. Fields stated that 
they were terminated. 
Thereafter, Fields met with Dow™s construction representa-
tive Tom Woods. Woods confirmed that the contract with Dow 
required that Respondent comply
 with OSHA and Dow safety regulations and that Respondent™s
 employees had to be certified 
to wear respirators. 
On the afternoon of May 28, Murnahan, Carmon, Neal, and 
Robinson again met with Fields in the parking lot at his home 
and office. Fields had Robinson read aloud the portions of his 
 L & BF, INC. 271contract that related to the requirement for respirator fitness of Respondent™s employees. Neal and others stated that they were not going to take the respirator test unless given the same train-ing and physical as Dow employees. In the course of the dis-cussion, Fields stated that, although Respondent was requesting that the employees undergo the respirator fitness testing, ﬁ[l]ater on, we might discuss something else,ﬂ that there ﬁmight be a possibility of getting a different physical later on.ﬂ Some-one raised the issue of potential contact with AN, and Fields responded that the final word had not come down on whether they were going to be doing AN work. He then pointed out that, at that moment, the issue was compliance with the contract regarding respirator fitness, ﬁAN is not an issue right now.ﬂ The employees continued to demand the same physicals and training as that given to Dow employees whose regular job duties involved potential exposure to hazardous chemicals. Fields suggested that, if the employees did not want to perform work involving potential contact with chemicals, they take the test and go ahead and continue to work for him while hunting for another job. He stated that ﬁwe can argue about it [the respi-rator test] for two weeks and it will still be the bottom line. It™s in the contract. We™ve got to abide by it or we™re not going to be out there at Dow anymore.ﬂ He then individually asked each employee if he would take the respirator test. Each refused and was terminated. Respondent™s three remaining employees and Foreman Sherman took the respirator fitness test. C. Analysis and Concluding Findings The complaint alleges that the discharged employees en-gaged in protected activity ﬁby concertedly refusing to work around dangerous chemicals unless they received proper train-ing and physical examinations.ﬂ The record does not establish any actual failure to perform work around dangerous chemicals, thus, there is no Section 502 issue in this case.2 Rather, in sup-port of their concerted demand that Respondent provide them with more extensive testing and training, the employees refused to participate in the respirator testing and fitting that was re-quired by Dow and was a prerequisite for assignment of work during the upcoming shutdown.3 The General Counsel argues that the employees™ refusal to take the respirator fitness testing, a refusal made in support of their demand that they receive additional testing and training before being assigned shutdown work, was protected and that Respondent™s discharge of the employees for this protected refusal violated Section 7 of the Act. Respondent argues that Respondent™s contract with Dow required all employees to be respirator fit, that the employees™ refusal to take the respirator fitness testing was the sole reason for termination, and that the refusal was a partial refusal to work, activity that is not pro-tected by the Act. The General Counsel, in arguing that Respondent was not privileged to terminate those employees who refused to take the fitness testing, cites various cases including Sargent Electric Co., 237 NLRB 1545 (1978), and Union Boiler Co., 213 NLRB 818 (1974). In each of those cases the employees refused to perform work due to what they perceived, at the time of refusal, to be unsafe working conditions. The employees were dis-charged for refusal to obey the order to perform the very work that was the subject of their concerted protest. The employees had no option but to abandon their protected concerted activity or risk termination. The Board, in those circumstances, found that the concerted refusal to perform the work was protected activity and that termination for that activity violated the Act. In the instant case, the employees had not been assigned any work to which they objected. The employees were not contend-ing that they should not receive respirator fitness testing, nor were they claiming that such testing was unnecessary. Rather, in support of their demand that Respondent provide additional testing and training, they refused to take respirator fitness test-ing. They refused that testing in an effort to compel Respondent to agree to the demand that they receive additional testing. Complying with the Respondent™s demand that they take the respirator fitness testing would not have precluded the employ-ees from continuing to demand additional testing. They could comply with Respondent™s request and continue to press their demand. Thus, I find the case authority cited by counsel for the General Counsel to be inapposite.                                                            2 Sec. 502 provides, inter alia, that the ﬁquitting of labor . . . in good faith because of abnormally dangerous conditions . . . [shall not] be deemed a strike . . . .ﬂ 3 The evidence that some of the employees were unaware of the spe-cific nature of the physicals received by Dow employees does not alter the concerted character of their action. In her brief, counsel for the General Counsel acknowledges that the employees™ actions were anticipatory, that they had not actually been assigned to work in chemicals. Nevertheless, she characterizes the refusal to undergo respirator fitness testing as a refusal ﬁto work in chemicals without the proper physical and training.ﬂ The record does not support this characterization of the facts. Although the employees™ statements threatened a refusal to work at the time of the shutdown, there was no re-fusal to work in May. There was no mention of a strike, and Wissman, Boles, and Payton reported to work on May 28. Con-trary to the statement in counsel for the General Counsel™s brief, respirator testing was not ﬁinextricably linkedﬂ to the employees™ threatened anticipatory refusal to work. This state-ment ignores the credible testimony, which is not set out in the brief, that, on May 27, when the employees initially met with Fields, he told them that ﬁwe haven™t put you in anything yet.ﬂ On May 28, Fields told the remaining employees who were refusing to be tested that the issue of more extensive testing could be addressed in the future. He even suggested that the employees could take the respirator test and continue to work for him while seeking other employment. The Respondent never requested the employees to perform the work in chemi-cals that they stated concerned them. The health concerns expressed by the employees here, were neither feigned nor unreasonable, and they were advanced in subjective good faith. Modern Carpet, 236 NLRB 1014 (1978), enfd. 611 F.2d 811 (10th Cir. 1979); Du-Tri Displays, Inc., 231 NLRB 1261 (1977). They resulted from miscommunication. Sherman, in April, had directed that the employees cease per-forming work requiring the wearing of respirators. Thus, from the employees™ point of view, the demand that they be respira-tor certified appeared contradictory. At no prior time had the employees demanded the same testing as that received by Dow     DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD 272employees. Thus, from Respondent™s point of view, the un-
precedented refusal of its employees to take the same respirator 
test that they had taken in the past was incomprehensible. Re-
spondent was placed in the position of responding to the de-
mand for ﬁproper physicals and training,ﬂ the same as the Dow 
employees received. Although Fi
elds did not understand the 
unprecedented refusal of the employees to undergo respirator 
fitness testing and did not agree with the employees™ concerns, 
Respondent did not retaliate ag
ainst the employees for acting 
concertedly. Respondent did not
 request that the employees 
abandon their demand for more extensive testing and training, 
nor did it take any action that w
ould have compelled them to do 
so. Respondent simply requested
 that the employees undergo 
the testing necessary to assure that they met the minimum 
OSHA requirement, as set out in 
its contract with Dow, to as-
sure they were fit to perform the work that Respondent was 

going to be assigned in 3 or 4 months. 
Employees, under the Act, are privileged to seek to change 
their terms and conditions of employment by concertedly re-
questing a change, concertedly 
protesting their employer™s 
failure to grant a specific request or demand, and, ultimately, by 
engaging in a work stoppage or strike. When employees strike, 
the strike must be complete. The employees must withhold all 
their labor. ﬁThey cannot pick and chose the work they will do 
or when they will do it.ﬂ 
Audubon Health Care Center
, 268 
NLRB 135, 137 (1983). They cannot decide for themselves 
ﬁwhich rules to follow and which to ignore.ﬂ
 Bird Engineering
, 270 NLRB 1415, fn. 3 (1984). 
On May 27, the employees chose to use the circumstance of 
the Respondent™s need to have th
em tested and fit for respira-
tors as the occasion to make a demand for more extensive 
medical testing. Respondent refu
sed to grant this demand. On 
May 28, Fields impressed upon the employees the requirement 
for respirator fitness testing as se
t out in his contract with Dow. 
Wissman repeated his demand for additional testing. Fields 
referred to the contract and expl
ained that his request that em-
ployees be respirator fit had 
nothing to do with concerns re-
garding possibly working in AN, a work assignment that had 
not been made. Fields also point
ed out the requirements of his 
contract with Dow to Boles and Payton. When he met with the 

remaining employees who were re
fusing to be tested, he spe-
cifically stated that the employ
ees™ demand could be addressed in the future. Fields never required that any employee abandon 
the demand for more extensive me
dical testing; he sought only 
to have the employees comply w
ith his request to take the res-pirator testing. 
Dow, in May, requested Responde
nt to assure that all of its 
employees were respirator cer
tified. Respondent advised its 
employees of this requirement
. Seven employees refused to 
comply with the testing requirement in an attempt to compel 

Respondent to agree to their concerted demand that they re-
ceive additional testing. Respondent discharged the employees 
for the refusal to take the required respirator fitness test. In 
arguing that this violated the Ac
t, the General Counsel is effec-
tively arguing that Respondent was 
obligated either to accede to 
the demand of the employees for more extensive testing and 

training or cease demanding that the employees comply with its 
requirement that they take th
e respirator test. I find no case 
authority for this proposition. When employees concertedly 
make a demand that is resisted by their employer, just as when 
a labor organization makes a de
mand on behalf of employees 
that it represents, the employees 
can either strike in support of 
their demand or continue to work in accordance with their em-
ployer™s rules while arguing their position. They are not privi-
leged to set their own terms an
d conditions of employment by 
deciding for themselves what work they are going to perform 

and which orders of their employer they are going to obey. The 
employees did not strike. They refused to comply with the or-
der that they take the respirator fitness test.
 Respondent took no action against any employee for partici-
pation in the concerted presentation of the demand for more 
extensive physicals and additional training. The terminations 
occurred only after each employee refused to undergo the respi-
rator fitness test. In refusing th
e demand to undergo testing, the 
employees were attempting to remain on their jobs while refus-

ing to work on terms lawfully prescribed by Respondent.
 Bird Engineering, supra. ﬁIt is well established that a partial refusal 
to work constitutes unprotected activity. Both the Board and the 
courts have repeatedly condemne
d employees™ refusal to work 
on the terms lawfully prescribed by the employer while remain-
ing on their jobs. As the Board has said, to countenance such 
conduct would be to allow employees ‚to do what we would not 
allow any employer to do, that is to unilaterally determine con-
ditions of employment.™ﬂ 
Highlands Medical Center
, 278 
NLRB 1097 (1986). See also 
Cambro Mfg. Co.
, 312 NLRB 634 
(1993). The employees refused to 
obey their employer™s lawful 
request. In so doing, they we
re attempting to set their own 
terms and conditions of employme
nt, activity that is not pro-
tected by the Act. 
CONCLUSION OF LAW 
The Respondent, by dischargin
g those employees who re-
fused its lawful request to undergo respirator fitness testing, did 
not violate the National Labor Relations Act. 
On these findings of fact and conclusion of law and on the 
entire record, I issue the following recommended
4 ORDER The complaint is dismissed. 
                                                          
 4 If no exceptions are filed as provided by Sec. 102.46 of the Board™s 
Rules and Regulations, the findings
, conclusions, and recommended 
Order shall, as provided in Sec. 102.
48 of the Rules, be adopted by the 
Board and all objections to them sh
all be deemed waived for all pur-
poses. 
 